Citation Nr: 1207399	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for postoperative herniated nucleus pulposus of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue of an increased rating for arthritis of the right shoulder and neck was originally on appeal.  The Veteran withdrew that issue in writing in April 2010 prior to certification of the case to the Board.  Therefore, that issue is no longer on appeal and is not addressed in the remand below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his April 2010 hearing before the Decision Review Officer, the Veteran specifically stated that his disability has worsened since his most recent back surgery in January 2008.  The Board notes that the Veteran's previous examination of the spine is dated January 22, 2008.  The Veteran had surgery on his back on January 29, 2008.  Subsequent to the surgery, the Veteran was afforded two VA examinations to address any lower extremity neurological manifestations of his low back disability; however, he was not provided with an examination that addressed the lumbar spine or provided any range of motion findings.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, the Veteran's statement that his disability has worsened and the lack of a VA examination since he received back surgery is enough to require a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any medical treatment he has received for his low back since 2008.  If he identifies private treatment, obtain authorization and attempt to obtain those records.  If he identifies VA records, then obtain those records and associate them with the claims file.

2. The Veteran should then be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's low back disability.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  

It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine degenerative joint disease could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability, beyond the Veteran's service-connected weakness of the lower extremities, must be identified.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

All opinions must be supported by a complete rationale.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disability on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


